DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 6, 8-13, 15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weese (WO2017089509) in view of Slak (US20160157815). Weese is cited in the IDS.
Regarding claim 1, Weese discloses a controller (system, 10, Page 23 lines 9-25) for maintaining alignment of X-Ray imagery and ultrasound imagery (Page 9 lines 5-7, wherein tracking the position of an ultrasound probe comprises maintaining alignment), the controller comprising:
a memory configured to store instructions (computer program) (Page 23, 17-18);
a processor (40) (Page 9 lines 6-7) configured to execute the instructions (Page 23, lines 18-19), and, when executed by the processor, the instructions cause the controller to: 
receive X-Ray imaging data from an X-Ray system (30) configured to perform X-Ray imaging, wherein the X-Ray imaging data comprises X-Ray imagery (110) (Page 9 lines 8-9, Page 16 lines 22-23),
receive ultrasound imaging data from an ultrasound imaging probe (20) configured to perform ultrasound imaging, wherein the ultrasound imaging data comprises ultrasound imagery (130) (Page 3 lines 12-21, Page 9 lines 12-15, Page 16 lines 27-30, Page 17 lines 4-7, wherein the ultrasound probe is configured to acquire an ultrasonic image at substantially the same time as the time of the initial X-ray image),
register the X-Ray imagery from the X-Ray system to the ultrasound imagery from the ultrasound imaging probe based on an X-Ray image of the ultrasound imaging probe received among the X-Ray imagery (Page 10 lines 12-34, Page 16 lines 22-23, Page 18 lines 10-14, wherein the TEE probe and X-ray unit are registered by taking an initial X-ray within which the TEE probe is located),
receive new ultrasound data sets from the ultrasound imaging probe (140) (Page 16 lines 10-18 and 28-30, wherein the ultrasound images are acquired at a later time than a time of acquisition of the X-ray image),
detect movement of the ultrasound imaging probe based on a change in position of the ultrasound imaging probe between two of the new ultrasound data sets (Page 3 lines 12-33, Page 16 lines 10-18, wherein changes between the initial ultrasound image and the subsequent ultrasound image provides information on the position of the ultrasound probe), and
without receiving new X-ray imaging data from the X-ray system, compensate for the movement of the ultrasound imaging probe by showing an estimated new location of the ultrasound probe on the X-ray image (Page 4 lines 1-14, Page 18 lines 14-18, wherein when the X-ray unit is turned off, and a movement threshold has not been exceeded, the estimated new location of the TEE probe is shown on the X-ray image, and a new X-ray image is not taken, Page 16 lines 13-16; new X-ray imaging data is only received if a threshold has been exceeded).
However, Weese fails to explicitly teach wherein compensating for the movement of the ultrasound imaging probe comprises re-aligning the ultrasound imagery of the anatomical region with the X-ray imagery of the anatomical region such that a new correspondence is established between the ultrasound imagery of the anatomical region and the X-ray imagery of the anatomical region.
In an analogous multi-modal alignment system, Slak teaches such a feature. Slak teaches an ultrasound sensor assembly (26) including an ultrasound probe head (48) to operate in conjunction with an x-ray apparatus (24) (Figs. 3-4, [0008-0009], [0025], [0027-0028], [0031], [0034], [0036]). Slak teaches a CBCT apparatus (24) configured to generate and store a 3D image (14’) of an intended implant area (14) ([0027], wherein the 3D image 14’ comprises an x-ray image). Slak further teaches the ultrasound sensor assembly (26) generates an ultrasound image (70) and overlaying the ultrasound image (70) on the previously acquired 3D image (14’) ([0030], wherein the secondary graphic image 70 comprises an ultrasound image acquired by the ultrasound device 26). Slak teaches aligning reference points between the two modalities in order to accurately merge the 3D image (14’) with live/real-time generated ultrasound images ([0030], [0036]). Slak further teaches locking the stored/input x-ray image (14’) to the live ultrasound feed and forming one continuous image in which the x-ray image (14’) and live ultrasound images are on top of one another ([0036], [0039]). Slak teaches the locking of the 3D image (14’) to real-time ultrasound image comprises constant re-alignment such that even if the ultrasound probe head (48) is moved, the images remain properly aligned and to scale ([0052]). Slak does not disclose acquiring a new or second x-ray image.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Weese to merge and constantly re-align the x-ray images with real-time ultrasound images as taught by Slak ([0052]). By merging ultrasound and x-ray images, a practitioner may be able to visualize in real-time an interventional instrument relative to a target area during a procedure, thereby providing additional guidance assistance as recognized by Slak ([0010]). Moreover, by constantly re-aligning the two images, ultrasound probe movement is compensated for as recognized by Slak ([0042], [0052]). Because Slak teaches overlaying and merging live ultrasound images to an x-ray image, ([0030], [0036], [0042]), Slak recognizes movement of the ultrasound probe may cause for misalignment between the images and thus a need for locking and constant re-alignment in order to maintain proper alignment ([0052]). Under broadest reasonable interpretation (BRI), the constant re-alignment taught by Slak ([0052]) comprises establishing a “new correspondence” between the ultrasound and x-ray imagery. Slak teaches a processor (32) assigning identifiers to fiducial markers (28) in the ultrasound image and assigning them again to the corresponding markers (28) in the x-ray image ([0048], [0052]), and Slak teaches the image-to-image alignment is achieved by alignment of the markers in the ultrasound image with the corresponding markers in the x-ray image ([0036]). The ultrasound imagery and x-ray imagery thus correspond with one another as evidenced by the alignment of the markers between the images. If the ultrasound probe moves, so do the markers in the ultrasound image, and thus a new correspondence or re-alignment is required.
Regarding claim 2, Weese in view of Slak teaches the invention as claimed above in claim 1.
Weese further discloses wherein, when executed by the processor, the instructions further cause the controller to determine that the movement of the ultrasound imaging probe exceeds a predetermined threshold (Page 13 lines 8-11), and generate a notification based on detecting the movement of the ultrasound imaging probe (Page 13 lines 12-15, wherein the doctor or clinician is informed by the system).
	Regarding claim 6, Weese in view of Slak teaches the invention as claimed above in claim 1.
	Weese further discloses wherein, when executed by the processor, the instructions further cause the controller to: detect the movement of the ultrasound imaging probe based on analysis of a cineloop (wherein a series of images during a cardiac cycle or breathing cycle comprise a cineloop) from the ultrasound imaging probe (Page 14 line 23 – Page 15 line 12).
	Regarding claim 8, Weese in view of Slak teaches the invention as claimed above in claim 6.
	Weese further discloses wherein, when executed by the processor, the instructions further cause the controller to: identify a three-dimensional cardiac cycle over time that affects the ultrasound imaging probe as a dataset of a four-dimensional cardiac cycle; and detect movement of the ultrasound imaging probe between cycles of the four- dimensional cardiac cycle using the dataset (Page 14 lines 23-34, wherein cardiac cycle (echocardiogram) of a patient is 3D, and a 3D cardiac cycle over time is a 4D cardiac cycle where the fourth dimension is time).
	Regarding claim 9, Weese in view of Slak teaches the invention as claimed above in claim 6.
	Weese further discloses wherein, when executed by the processor, the instructions further cause the controller to: identify a respiratory (breathing) cycle that affects the ultrasound imaging probe; and identify and remove periodicity due to respiration in the respiratory (breathing) cycle (Page 14 line 23 – Page 15 line 12, breathing cycle is detected with a respiration belt, periodicity is then accounted for in determining movement of the ultrasonic probe, similar to heart motion being excluded as disclosed).
	Regarding claim 10, Weese in view of Slak teaches the invention as claimed above in claim 9.
	Weese further discloses wherein, when executed by the processor, the instructions further cause the controller to: compensate for respiratory motion based on input received from an external respiration device (respiration belt) (Page 15 lines 3-12).
	Regarding claim 11, Weese in view of Slak teaches the invention as claimed above in claim 1.
	Weese further discloses wherein, when executed by the processor, the instructions further cause the controller to: detect the movement of the ultrasound imaging probe based on an external sensor (ECG electrodes/sensors used for EKGs and/or respiration belt) (Page 14 line 23 – Page 15 line 12).
Regarding claim 12, Weese in view of Slak teaches the invention as claimed above in claim 1.
However, Weese fails to teach wherein, when executed by the processor, the instructions further cause the controller to: align the X-Ray imagery of the anatomical region from the X-ray system and the ultrasound imagery of the anatomical region from the ultrasound imaging probe based on compensating for the movement of the ultrasound imaging probe.
Slak teaches overlaying an ultrasound image (70) on a previously acquired 3D image (14’) ([0030], wherein the secondary graphic image 70 comprises an ultrasound image acquired by the ultrasound device 26). Slak teaches aligning reference points between the two modalities in order to accurately merge the 3D image (14’) with live/real-time generated ultrasound images ([0030], [0036]). Slak further teaches locking the stored/input x-ray image (14’) to the live ultrasound feed and forming one continuous image in which the x-ray image (14’) and live ultrasound images are on top of one another ([0036], [0039]). Slak teaches the locking of the 3D image (14’) to real-time ultrasound image comprises constant re-alignment such that even if the ultrasound probe head (48) is moved, the images remain properly aligned and to scale ([0052]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Weese to constantly re-align ultrasound images to an x-ray image in order to compensate for movement of an ultrasound probe as taught by Slak ([0052]). Slak teaches by constantly re-aligning to compensate for probe movement, the alignment of ultrasound to x-ray images remain proper and to scale ([0052]). Predictably if the ultrasound probe moves, so do objects such as markers used for alignment in the ultrasound image, thus requiring re-alignment of the markers in the ultrasound image to the markers in the x-ray image. By maintaining alignment, the visualization of an interventional instrument for image-guided procedures is also properly and accurately maintained.
Regarding claim 13, Weese teaches a method (100) for maintaining alignment of X-Ray imagery and ultrasound imagery (Page 10 lines 16-34, Page 16 line 19 – Page 17 line 12), the method comprising:
receiving X-Ray imaging data from an X-Ray system configured to perform X-Ray imaging, wherein the X-Ray imaging data comprises X-Ray imagery (110) (Page 9 lines 8-9, Page 16 lines 22-23);
receiving ultrasound imaging data from an ultrasound imaging probe configured to perform ultrasound imaging, wherein the ultrasound imaging data comprises ultrasound imagery (130) (Page 3 lines 12-21, Page 9 lines 12-15, Page 16 lines 27-30, Page 17 lines 4-7, wherein the ultrasound probe is configured to acquire an ultrasonic image at substantially the same time as the time of the initial X-ray image);
registering the X-Ray imagery from the X-Ray system to the ultrasound imagery from the ultrasound imaging probe based on an X-Ray image of the ultrasound imaging probe received among the X-Ray imagery (Page 10 lines 12-34, Page 16 lines 22-23, Page 18 lines 10-14, wherein the TEE probe and X-ray unit are registered based on taking an initial X-ray within which the TEE probe is located);
receiving new ultrasound data sets from the ultrasound imaging probe (140) (Page 16 lines 10-18 and 28-30, wherein the ultrasound images are acquired at a later time than a time of acquisition of the X-ray image);
detecting movement of the ultrasound imaging probe based on a change in position of the ultrasound imaging probe between two of the new ultrasound data sets (Page 3 lines 12-33, Page 16 lines 10-18, wherein changes between the initial ultrasound image and the subsequent ultrasound image provides information on the position of the ultrasound probe); and
without receiving new X-ray imaging data from the X-ray system, compensating for the movement of the ultrasound imaging probe by showing an estimated new location of the ultrasound probe on the X-ray image (Page 4 lines 1-14, Page 18 lines 14-18, wherein when the X-ray unit is turned off, and a movement threshold has not been exceeded, the estimated new location of the TEE probe is shown on the X-ray image, and a new X-ray image is not taken, Page 16 lines 13-16; new X-ray imaging data is only received if a threshold has been exceeded).
However, Weese fails to teach wherein the compensating for the movement of the ultrasound imaging probe comprises re-aligning the ultrasound imagery of the anatomical region with the X-ray imagery of the anatomical region such that a new correspondence is established between the ultrasound imagery of the anatomical region and the X-ray imagery of the anatomical region.
In an analogous multi-modal alignment system, Slak teaches such a feature. Slak teaches an ultrasound sensor assembly (26) including an ultrasound probe head (48) to operate in conjunction with an x-ray apparatus (24) (Figs. 3-4, [0008-0009], [0025], [0027-0028], [0031], [0034], [0036]). Slak teaches a CBCT apparatus (24) configured to generate and store a 3D image (14’) of an intended implant area (14) ([0027], wherein the 3D image 14’ comprises an x-ray image). Slak further teaches the ultrasound sensor assembly (26) generates an ultrasound image (70) and overlaying the ultrasound image (70) on the previously acquired 3D image (14’) ([0030], wherein the secondary graphic image 70 comprises an ultrasound image acquired by the ultrasound device 26). Slak teaches aligning reference points between the two modalities in order to accurately merge the 3D image (14’) with live/real-time generated ultrasound images ([0030], [0036]). Slak further teaches locking the stored/input x-ray image (14’) to the live ultrasound feed and forming one continuous image in which the x-ray image (14’) and live ultrasound images are on top of one another ([0036], [0039]). Slak teaches the locking of the 3D image (14’) to real-time ultrasound image comprises constant re-alignment such that even if the ultrasound probe head (48) is moved, the images remain properly aligned and to scale ([0052]). Slak does not disclose acquiring a new or second x-ray image.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Weese to merge and constantly re-align the x-ray images with real-time ultrasound images as taught by Slak ([0052]). By merging ultrasound and x-ray images, a practitioner may be able to visualize in real-time an interventional instrument relative to a target area during a procedure, thereby providing additional guidance assistance as recognized by Slak ([0010]). Moreover, by constantly re-aligning the two images, ultrasound probe movement is compensated for as recognized by Slak ([0042], [0052]). Because Slak teaches overlaying and merging live ultrasound images to an x-ray image, ([0030], [0036], [0042]), Slak recognizes movement of the ultrasound probe may cause for misalignment between the images and thus a need for locking and constant re-alignment in order to maintain proper alignment ([0052]). Under broadest reasonable interpretation (BRI), the constant re-alignment taught by Slak ([0052]) comprises establishing a “new correspondence” between the ultrasound and x-ray imagery. Slak teaches a processor (32) assigning identifiers to fiducial markers (28) in the ultrasound image and assigning them again to the corresponding markers (28) in the x-ray image ([0048], [0052]), and Slak teaches the image-to-image alignment is achieved by alignment of the markers in the ultrasound image with the corresponding markers in the x-ray image ([0036]). The ultrasound imagery and x-ray imagery thus correspond with one another as evidenced by the alignment of the markers between the images. If the ultrasound probe moves, so do the markers in the ultrasound image, and thus a new correspondence or re-alignment is required.
	Regarding claim 15, Weese in view of Slak teaches the claimed invention as claimed above in claim 13.
	Weese discloses the method further comprising: determining that the movement of the ultrasound imaging probe exceeds a predetermined threshold (Page 13, lines 8-11), and generating a notification based on detecting the movement of the ultrasound imaging probe (Page 13 lines 12-15, wherein the doctor or clinician is informed by the system).
Regarding claim 17, Weese in view of Slak teaches the claimed invention as claimed above in claim 13.
Weese further discloses wherein the ultrasound imaging probe comprises a transesophageal echocardiography (TEE) probe, the ultrasound imagery from the ultrasound imaging probe comprises TEE imagery, and the ultrasound imaging data from the ultrasound imaging probe comprises the TEE imagery (Page 9 lines 21-22, naturally if the ultrasound probe is a TEE probe, the imagery and data it produces comprises TEE imagery).
Regarding claim 18, Weese in view of Slak teaches the invention as claimed above in claim 13.
However, Weese fails to teach the invention further comprising: fusing the X-Ray imagery of the anatomical region from the X-Ray system and the ultrasound imagery of the anatomical region from the ultrasound imaging probe based on the compensating for the movement of the ultrasound imaging probe.
Slak teaches overlaying an ultrasound image (70) on a previously acquired 3D image (14’) ([0030], wherein the secondary graphic image 70 comprises an ultrasound image acquired by the ultrasound device 26). Slak teaches aligning reference points between the two modalities in order to accurately merge the 3D image (14’) with live/real-time generated ultrasound images ([0030], [0036]). Slak further teaches locking the stored/input x-ray image (14’) to the live ultrasound feed and forming one continuous image in which the x-ray image (14’) and live ultrasound images are on top of one another ([0036], [0039]). Slak teaches the locking of the 3D image (14’) to real-time ultrasound image comprises constant re-alignment such that even if the ultrasound probe head (48) is moved, the images remain properly aligned and to scale ([0052]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Weese to merge and constantly re-align ultrasound images to an x-ray image in order to compensate for movement of an ultrasound probe as taught by Slak ([0052]). Slak teaches by constantly re-aligning to compensate for probe movement, the alignment of ultrasound to x-ray images remain proper and to scale ([0052]). Predictably if the ultrasound probe moves, so do objects such as markers used for alignment in the ultrasound image, thus requiring re-alignment of the markers in the ultrasound image to the markers in the x-ray image. By maintaining alignment, the visualization of an interventional instrument for image-guided procedures is also properly and accurately maintained.
Regarding claim 19, Weese in view of Slak teaches the invention as claimed above in claim 13.
	Weese further discloses wherein the movement of the ultrasound imaging probe is detected based on analysis of a cineloop (wherein a series of images during a cardiac cycle or breathing cycle comprise a cineloop) from the ultrasound imaging probe (Page 14 line 23 – Page 15 line 12).
	Regarding claim 20, Weese teaches a system (10) for maintaining alignment of X-Ray imagery and ultrasound imagery (Page 9 lines 5-7, wherein tracking the position of an ultrasound probe comprises maintaining alignment), comprising:
an X-Ray system (30) configured to acquire X-Ray imaging (Page 9 lines 8-10);
an ultrasound imaging probe (20) configured to acquire ultrasound imaging (Page 9 lines 12-15); and
a controller (10) including a memory that stores instructions and a processor (40) (Page 9 lines 5-10) that executes the instructions (Page 23 lines 9-25), and, when executed by the processor, the instructions cause the controller to:
receive X-Ray imaging data from the X-Ray system, wherein the received X-Ray imaging data comprises X-Ray imagery (Page 9 lines 8-9),
receive ultrasound imaging data from the ultrasound imaging probe, wherein the received ultrasound imaging data comprises ultrasound imagery (Page 9 lines 12-15),
register the X-Ray imagery from the X-Ray system to ultrasound imagery from the ultrasound imaging probe based on an X-Ray image of the ultrasound imaging probe received among the X-Ray imagery (Page 10 lines 12-34, Page 16 lines 22-23, Page 18 lines 10-14, wherein the TEE probe and X-ray unit are registered by taking an initial X-ray within which the TEE probe is located),
receive new ultrasound data sets from the ultrasound imaging probe (140) (Page 16 lines 10-18 and 28-30, wherein the ultrasound images are acquired at a later time than a time of acquisition of the X-ray image),
detect movement of the ultrasound imaging probe based on a change in position of the ultrasound imaging probe between two of the new ultrasound data sets (Page 3 lines 12-33, Page 16 lines 10-18, wherein changes between the initial ultrasound image and the subsequent ultrasound image provides information on the position of the ultrasound probe), and
without receiving new X-Ray imaging data from the X-Ray system, compensate for the movement of the ultrasound imaging probe by showing an estimated new location of the ultrasound probe on the X-ray image (Page 4 lines 1-14, Page 18 lines 14-18, wherein when the X-ray unit is turned off, and a movement threshold has not been exceeded, the estimated new location of the TEE probe is shown on the X-ray image, and a new X-ray image is not taken, Page 16 lines 13-16; new X-ray imaging data is only received if a threshold has been exceeded).
However, Weese fails to teach wherein the compensating for the movement of the ultrasound imaging probe comprises re-aligning the ultrasound imagery of the anatomical region with the X-ray imagery of the anatomical region such that a new correspondence is established between the ultrasound imagery of the anatomical region and the X-Ray imagery of the anatomical region.
In an analogous multi-modal alignment system, Slak teaches such a feature. Slak teaches an ultrasound sensor assembly (26) including an ultrasound probe head (48) to operate in conjunction with an x-ray apparatus (24) (Figs. 3-4, [0008-0009], [0025], [0027-0028], [0031], [0034], [0036]). Slak teaches a CBCT apparatus (24) configured to generate and store a 3D image (14’) of an intended implant area (14) ([0027], wherein the 3D image 14’ comprises an x-ray image). Slak further teaches the ultrasound sensor assembly (26) generates an ultrasound image (70) and overlaying the ultrasound image (70) on the previously acquired 3D image (14’) ([0030], wherein the secondary graphic image 70 comprises an ultrasound image acquired by the ultrasound device 26). Slak teaches aligning reference points between the two modalities in order to accurately merge the 3D image (14’) with live/real-time generated ultrasound images ([0030], [0036]). Slak further teaches locking the stored/input x-ray image (14’) to the live ultrasound feed and forming one continuous image in which the x-ray image (14’) and live ultrasound images are on top of one another ([0036], [0039]). Slak teaches the locking of the 3D image (14’) to real-time ultrasound image comprises constant re-alignment such that even if the ultrasound probe head (48) is moved, the images remain properly aligned and to scale ([0052]). Slak does not disclose acquiring a new or second x-ray image.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Weese to merge and constantly re-align the x-ray images with real-time ultrasound images as taught by Slak ([0052]). By merging ultrasound and x-ray images, a practitioner may be able to visualize in real-time an interventional instrument relative to a target area during a procedure, thereby providing additional guidance assistance as recognized by Slak ([0010]). Moreover, by constantly re-aligning the two images, ultrasound probe movement is compensated for as recognized by Slak ([0042], [0052]). Because Slak teaches overlaying and merging live ultrasound images to an x-ray image, ([0030], [0036], [0042]), Slak recognizes movement of the ultrasound probe may cause for misalignment between the images and thus a need for locking and constant re-alignment in order to maintain proper alignment ([0052]). Under broadest reasonable interpretation (BRI), the constant re-alignment taught by Slak ([0052]) comprises establishing a “new correspondence” between the ultrasound and x-ray imagery. Slak teaches a processor (32) assigning identifiers to fiducial markers (28) in the ultrasound image and assigning them again to the corresponding markers (28) in the x-ray image ([0048], [0052]), and Slak teaches the image-to-image alignment is achieved by alignment of the markers in the ultrasound image with the corresponding markers in the x-ray image ([0036]). The ultrasound imagery and x-ray imagery thus correspond with one another as evidenced by the alignment of the markers between the images. If the ultrasound probe moves, so do the markers in the ultrasound image, and thus a new correspondence or re-alignment is required.

Claims 4-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Weese (WO2017089509) in view of Slak (US20160157815) as applied to claims 2 and 15 above, and further in view of Axelrod (US20120259237). Weese is cited in the IDS.
Regarding claims 4 and 16, Weese in view of Slak teach the inventions as claimed above in claims 2 and 15.
Weese further teaches wherein: the predetermined threshold varies among a plurality of predetermined thresholds (Page 24, lines 22-23 and Claim 3). Weese also teaches measuring an amount of the movement of the ultrasound probe (Page 15 lines 9-12, Page 18 lines 10-18).
However, Weese fails to teach the notification varies based on the amount of the movement of the ultrasound imaging probe.
In an analogous system including an ultrasound device, Axelrod teaches such a feature. Axelrod teaches a control module attached to a syringe assembly (300) which may be in communication with an ultrasound device ([0096-0097]). Axelrod teaches the control module may include indicator lights (LEDs) which provide information to a clinician or user during a procedure ([0104]). Axelrod teaches the brightness, color,  and/or other characteristics of the indicator light may vary depending on certain conditions relating to any aspect associated with the system/assembly ([0104]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Weese to further include the notification to vary in response to certain conditions as taught by Axelrod ([0104]). Since Weese teaches measuring the amount of movement of an ultrasound imaging probe and generating a notification when the amount of movement exceeds a threshold, the modification of Weese with the teachings of Axelrod would predictably result in the notification varying based on the amount of movement of the probe. By varying the notification, the notification becomes more detailed and thus the operator or clinician is better informed on the situation. For example, the operator may be notified when a value, such as probe movement, is approaching a threshold and thus take appropriate action.
Regarding claim 5, Weese in view of Slak and Axelrod teaches the invention as claimed above in claim 4.
Weese further teaches wherein, when executed by the processor, the instructions further cause the controller to: measure the amount of the movement of the ultrasound imaging probe (Page 15 lines 9-12, Page 18 lines 10-18), and wherein the compensated movement is to correct a registration mismatch between the X-Ray imagery from the X-Ray imaging system and the ultrasound imagery from the ultrasound imaging probe (Page 18 lines 20-23, wherein the ultrasound image can be overlaid on the X-ray image along with the position of the TEE probe, Page 20 line 19 – Page 21 line 3, wherein the probe is continuously tracked to keep the transformation from the TEE image into the 3D volume of the X-ray unit up-to-date).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Weese (WO2017089509) in view of Slak (US20160157815) as applied to claim 6 above, and further in view of Gao ("Registration of 3D TEE to X-ray fluoroscopy using image-based probe tracking"). Weese is cited in the IDS.
Regarding claim 7, Weese in view of Slak teaches the invention as claimed above in claim 6.
	Weese further discloses wherein, when executed by the processor, the instructions further cause the controller to: identify a region in which part of a body feature is moved in the cineloop from the ultrasound imaging probe (Page 4 lines 1-8, Page 5 lines 7-23, Page 14 lines 23-34); and exclude movement within the region from detection of the movement of the ultrasound imaging probe (Page 14 line 19 – Page 15 line 12, and Page 4 lines 1-8, Page 5 lines 7-23).
	However, Weese fails to teach wherein the region is in which an interventional medical device is moved.
In an analogous image-based probe tracking system and registration of ultrasound and X-ray data field of endeavor, Gao teaches such a feature. Gao teaches obtaining an X-ray image of a TEE probe (Page 39 section 2.1.) and performing 2D-3D image registration (Page 39 section 2.1.2.). Gao teaches jittering motion of the TEE probe is caused cardiac and respiratory motion (Page 41 section 2.4., Page 45 section 4.1.3.). Gao teaches cardiac and respiratory phases may be estimated using the motion of interventional devices such as catheters (Page 42 section 3.1.2.) Gao teaches of identifying interventional devices in the TEE volume and projecting their center lines onto X-ray images using the registration (Fig. 14A-C, Page 43 section 3.3.2.). Gao teaches to account for the motion pattern of the interventional devices observed in the X-ray and ultrasound volume to estimate cardiac and respiratory motion in order to minimize probe tracking error caused by jittering motion (Page 45 section 4.1.3.).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Weese to use and account for motion of an interventional device for tracking a probe as taught by Gao (Page 45 section 4.1.3.). Gao teaches the motion of an interventional device may be used to estimate cardiac and respiratory motion (Page 42 section 3.1.2.). Weese similarly teaches accounting for cardiac motion by using part of a body feature such as a heart as a fixed reference (Page 4 lines 1-8, Page 5 lines 15-23, Page 14 line 19 – 22). The modification of Weese with the teachings of Gao would result in using an interventional device as a reference, thereby eliminating/ignoring its movement. The modification allows for an additional method for estimating and accounting for cardiac/respiratory motion.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2, 4-13, and 15-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues Weese does not disclose establishing a new correspondence between the ultrasound imagery of the anatomical region and the X-Ray imagery of the anatomical region, and showing an estimated location of the TEE probe in an image is not the same.
Examiner respectfully agrees. Newly cited reference Slak (US20160157815) is relied upon for teaching wherein the compensating for the movement of the ultrasound imaging probe comprises “re-aligning the ultrasound imagery of the anatomical region with the X-ray imagery of the anatomical region such that a new correspondence is established between the ultrasound imagery of the anatomical region and the X-ray imagery of the anatomical region” for independent claims 1, 13, and 20.
By virtue of their dependence on independent claims 1 and 13, claims 2, 4-12, and 15-19 remain rejected under 35 U.S.C. §103.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOMMY T LY whose telephone number is (571)272-6404. The examiner can normally be reached M-Th 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOMMY T LY/           Examiner, Art Unit 3793                                                                                                                                                                                             /Bill Thomson/Supervisory Patent Examiner, Art Unit 3793